             Case 9:15-bk-07727-FMD                 Doc 53       Filed 09/25/19         Page 1 of 16

                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

In re:      Raul Scott Fails                                             &DVH1R9:15-bk-07727-FMD
            Jean M Fails                                                 
                                                                         
Debtor(s)                                                                

                                   TRUSTEE¶S FINAL REPORT (TFR)

         The undersigned trustee hereby makes this Final Report and states as follows:

       $SHWLWLRQXQGHU&KDSWHU7 of the United States Bankruptcy Code was filed on 07/28/2015
The undersigned trustee was appointed on 07/29/2015.

         7KHWUXVWHHIDLWKIXOO\DQGSURSHUO\IXOILOOHGWKHGXWLHVHQXPHUDWHGLQ86&

         $OOVFKHGXOHGDQGNQRZQDVVHWVRIWKHHVWDWHKDYHEHHQUHGXFHGWRFDVKUHOHDVHGWRWKHGHEWRU
DVH[HPSWSURSHUW\SXUVXDQWWR86&RUKDYHEHHQRUZLOOEHDEDQGRQHGSXUVXDQWWR86&
$QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHGLVSRVLWLRQRIDOOSURSHUW\RIWKHHVWDWH
is attached as Exhibit A.


         7KHWUXVWHHUHDOL]HGWKHJURVVUHFHLSWVRI                     $           99,013.75
                           Funds were disbursed in the following amounts:

                           Payments made under an
                           LQWHULPGLVWULEXWLRQ                                          0.00
                           Administrative expenses                                           0.00
                           Bank service fees                                               540.00
                           Other payments to creditors                                       0.00
                           Non-estate funds paid to 3rd Parties                          1,000.00
                           Exemption paid to the debtor                                      0.00
                           Other payments to the debtor                                      0.00
                           Leaving a balance on hand of ï                   $           97,473.75
The remaining funds are available for distribution.

        $WWDFKHGDVExhibit B is a cash receipts and disbursements record for each estate bank
account.

         ï 7KHEDODQFHRIIXQGVRQKDQGLQWKHHVWDWHPD\FRQWLQXHWRHDUQLQWHUHVWXQWLOGLVEXUVHG7KHLQWHUHVW
HDUQHGSULRUWRGLVEXUVHPHQWZLOOEHGLVWULEXWHGSURUDWDWRFUHGLWRUVZLWKLQHDFKSULRULW\FDWHJRU\7KHWUXVWHHPD\
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.




UST Form 101-7-TFR (05/1/2011)
             Case 9:15-bk-07727-FMD                  Doc 53       Filed 09/25/19         Page 2 of 16
         7KHGHDGOLQHIRUILOLQJQRQJRYHUQPHQWDOFODLPVLQWKLVFDVHZDV01/04/2016 and the deadline
for filing governmental claims was 01/22/2016$OOFODLPVRIHDFKFODVVZKLFKZLOOUHFHLYHDGLVWULEXWLRQ
KDYHEHHQH[DPLQHGDQGDQ\REMHFWLRQVWRWKHDOORZDQFHRIFODLPVKDYHEHHQUHVROYHG,IDSSOLFDEOHD
claims analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

         7KH7UXVWHH¶s proposed distribution is attached as Exhibit D.

        3XUVXDQWWR86& D WKHPD[LPXPFRPSHQVDWLRQDOORZDEOHWRWKHWUXVWHHLV
$8,150.697RWKHH[WHQWWKDWDGGLWLRQDOLQWHUHVWLVHDUQHGEHIRUHFDVHFORVLQJWKHPD[LPXP
compensation may increase.

         The trustee has received $0.00 as interim compensation and now requests the sum of $8,150.69,
for a total compensation of $8,150.69.ð ,QDGGLWLRQWKHWUXVWHHUHFHLYHGUHLPEXUVHPHQWIRUUHDVRQDEOH
and necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $215.91,
for total expenses of $215.91.ð

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.




Date: 09/25/2019                                        By: /s/ LUIS E. RIVERA II
                                                            Trustee




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




        ð If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee¶s Proposed Distribution (Exhibit D)




UST Form 101-7-TFR (05/1/2011)
                                                   Case 9:15-bk-07727-FMD                 Doc 53        Filed 09/25/19           Page 3 of 16
                                                                                     FORM 1                                                                                                Exhibit A
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                           Page: 1
                                                                                  ASSET CASES
Case Number:   15-07727 CED                                                                                    Trustee:                        LUIS E. RIVERA II
Case Name:     Raul Scott Fails                                                                                Filed (f) or Converted (c):     07/28/15 (f)
               Jean M Fails                                                                                     D 0HHWLQJ'DWH           09/02/15
Period Ending: 09/25/19                                                                                        Claims Bar Date:                01/04/16

                                        1                                      2                              3                          4                   5                         6
                                                                                                     Estimated Net Value                                                          Asset Fully
                                                                            Petition/           (Value Determined By Trustee,         Property           Sale/Funds            Administered (FA)/
                                Asset Description                         Unscheduled              Less Liens, Exemptions,          Abandoned            Received by            Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                Values                    and Other Costs)          2$  D $EDQGRQ       the Estate           Remaining Assets

  1     107 Broadmoor Lane, Rotonda West, Florida 33947                        109,000.00                                 0.00          OA                              0.00          FA

  2     50% interest in property located at W 348 S10675 Island Drive,         150,000.00                                 0.00          OA                              0.00          FA
        Waukesha, WI
  3     1/6 interest in 142 acres in Richland County, WI (u)                       20,000.00                       110,000.00                                    95,000.00            FA
        (see footnote)
  4     cash                                                                            50.00                             0.00                                          0.00          FA

  5     Checking account with SunTrust Bank                                             44.00                             0.00                                          0.00          FA

  6     Checking account with Englewood Bank                                         150.00                              37.50                                         37.50          FA

  7     Checking account with PyraMax Bank                                           100.00                              25.00                                         25.00          FA

  8     Checking account with SunCoast FCU                                           100.00                              25.00                                         25.00          FA

  9     Savings account with SunCoast FCU                                                5.00                             1.25                                          1.25          FA

 10     Love Seats, 2 Chairs, Lamps, Dining Room Table W C                          1,500.00                         1,335.00                                      1,335.00           FA
        (see footnote)
 11     Misc books, pictures, CDs and DVDs                                              10.00                             0.00                                          0.00          FA

 12     clothing                                                                        50.00                             0.00                                          0.00          FA

 13     costume jewelry and wedding rings                                            100.00                               0.00                                          0.00          FA

 14     2 sets of golf clubs and bags and misc. fishing tackle                          50.00                           660.00                                      660.00            FA
        (see footnote)
 15     Whole life insurance policy with State Farm                                  500.00                               0.00                                          0.00          FA

 16     Whole life insurance policy with American Family                            1,000.00                              0.00                                          0.00          FA

 17     Term life insurance at work                                                      0.00                             0.00                                          0.00          FA

 18     401 (k) with Principal Financial Group                                      6,752.76                              0.00                                          0.00          FA

 19     401(K) with Eaton Corp.                                                    87,852.27                              0.00                                          0.00          FA

 20     Father's estate                                                                  0.00                             0.00                                          0.00          FA
                                                      Case 9:15-bk-07727-FMD              Doc 53         Filed 09/25/19           Page 4 of 16
                                                                                       FORM 1                                                                                            Exhibit A
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                         Page: 2
                                                                                    ASSET CASES
Case Number:   15-07727 CED                                                                                     Trustee:                        LUIS E. RIVERA II
Case Name:     Raul Scott Fails                                                                                 Filed (f) or Converted (c):     07/28/15 (f)
               Jean M Fails                                                                                      D 0HHWLQJ'DWH           09/02/15
Period Ending: 09/25/19                                                                                         Claims Bar Date:                01/04/16

                                           1                                     2                             3                          4                   5                      6
                                                                                                      Estimated Net Value                                                       Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property           Sale/Funds         Administered (FA)/
                                   Asset Description                        Unscheduled             Less Liens, Exemptions,          Abandoned            Received by         Gross Value of
 Ref #                  (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)          2$  D $EDQGRQ       the Estate        Remaining Assets

  21     2004 Buick Rainier w/126,000 miles (KBB.com fair condition)                 2,759.00                            759.00                                     759.00          FA

  22     2015 Tax Refund (u)                                                              0.00                           171.00                                     171.00          FA

TOTALS (Excluding Unknown Values)                                               $380,023.03                       $113,013.75                                  $98,013.75                   $0.00
Regarding Property #3 Estate's interest = 7/24ths.
Regarding Property #10 BEDROOM ONE:

1. Two folding television trays - $10.00

2. Vacuum - $15.00

3. Lamp - $6.00



BEDROOM TWO:

1. Vintage dresser (damaged) with mirror and headboard - $100.00

2. Mattress and box springs - $0.00

3. Lamp - $10.00

4. Samsung television - $150.00



DEN / KITCHEN:

1. Computer and printer belong to Boca Boats *

1. One television tray - $5.00

2. Folding table - $5.00

3. Desk chair - $8.00

4. Kenmore dishwasher - $40.00

5. Hotpoint flat top range - $170.00
                                                 Case 9:15-bk-07727-FMD                     Doc 53           Filed 09/25/19   Page 5 of 16
                                                                                  FORM 1                                                     Exhibit A
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                             Page: 3
                                                                               ASSET CASES

6. Panasonic microwave - $15.00

7. Samsung side-by-side refrigerator - $400.00

8. Assorted dishes, pots, pans, utensils, glasses, miscellaneous kitchenware and small appliances - $35.00



FORMAL LIVING ROOM:

1. Dated table, 6 chairs and server - $200.00

2. Two taupe recliners, 3 years old - $100.00

3. Action end loveseat - $300.00

4. Lamp - $10.00

5. Philips television, older - 150.00



MASTER BEDROOM:

1. Double bed, 2 night stands, and dresser - $450.00

2. Emerson television - $65.00



PORCH:

1. Samsung television - $50.00

2. LG DVD player - $6.00

3. Grill - $15.00

4. Four person hot tub with cover - $400.00

5. Umbrella on stand - $20.00

6. Table and 6 PVC chairs - $100.00


Regarding Property #14 GARAGE:

1. Admiral dryer - $125.00

2. GE washer - $100.00

3. Haier freezer - $50.00

4. Ten rods and reels - $200.00
                                                   Case 9:15-bk-07727-FMD                 Doc 53          Filed 09/25/19         Page 6 of 16
                                                                                    FORM 1                                                               Exhibit A
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                         Page: 4
                                                                                 ASSET CASES

5. File cabinet - $25.00

6. Ladder - $20.00

7. Echo string trimmer - $40.00

8. Two sets of golf clubs - $150.00

Major activities affecting case closing:
Filed Application to Pay Appraiser. <9/25/2019, 12:58:03 PM - JP-436>

TFR to UST. <9/24/2019, 12:06:14 PM - JP-436>

Filed Trustee's Report of Sale of Non-Exempt Assets. <9/24/2019, 11:42:19 AM - JP-436>

Filed Trustee's Report of Sale of the Estate's 7/24 interest in 13779 County Highway MM, Viola, Wisconsin. <9/24/2019, 11:22:55 AM - JP-436>

Emails to/from S. Wisotzkey, Esq. regarding closing of sale and status of TFR. <9/20/2019, 3:11:10 PM - LR-435>

Rev'd case for closing. <8/9/2019, 3:27:59 PM - LR-435>

Email to Buyer's Counsel enclosing draft closing documents for review and approval. <7/29/2019, 10:42:16 AM - LR-435>

Filed Notice of Abandonment. <7/26/2019, 3:08:30 PM - LR-435>

Email to G. Champeau, Esq. regarding scheduling closing. <7/22/2019, 2:39:32 PM - LR-435>

Recd Order Granting Motion to Sell; Prepare and file Proof of Service <7/10/2019, 12:01:29 PM - AM-443>

Submitted proposed order granting Motion to Sell Property. Emails to/from S. Wisotzkey, Esq. regarding status of sale. <7/5/2019, 6:04:57 AM - LR-435>

Executed Agreement for Purchase and Sale. Filed Motion to Sell. <5/29/2019, 2:42:05 PM - LR-435>

(PDLOVWRIURP5HDOWRUUHJDUGLQJVWDWXVRIOLVWLQJ-DQ31, 2019 (LR)

(PDLOWR5HDOWRUUHJDUGLQJVWDWXVRIOLVWLQJ-DQ21, 2019 (LR)

Reduced listing price to $459,000.00'HF16, 2018 (LR)

5HY GRIIHUWRSXUFKDVH&RXQWHU(PDLOWR6:LVWR]NH\(VTUHJDUGLQJRIIHU1RY20, 2018 (LR)

(PDLOWR5HDOWRUWRFRQILUPLQJOLVWLQJLVOLYH2FW5, 2018 (LR)

(PDLOHGVLJQHGOLVWLQJDJUHHPHQWWR$QGUHZ6FKXOW]6HSW26, 2018 (LR)

Recd Order Approving Application to Employ Andrew Schultz; Prepare and file Proof of Service 9/17/2018 - Anne Migliore

)LOHG$SSOLFDWLRQWR(PSOR\:KLWHWDLO3URSHUWLHVDV5HDOWRU6XEPLWWHGSURSRVHGRUGHU6HSW10, 2018 (LR)

(PDLOWR3URSRVHG5HDOWRUHQFORVLQJGUDIWHPSOR\PHQWDSSOLFDWLRQ$XJ30, 2018 (LR)

7&ZLWK5HDOWRUVDW:KLWHWDLO3URSHUWLHVDQG8&+XQWLQJ3URSHUWLHVUHJDUGLQJSRWHQWLDOOLVWLQJ$XJ9, 2018 (LR)

5HY GFRUUHVSRQGHQFHIURP6:LVRW]NH\UHJDUGLQJIRUPRIOHWWHUDJUHHPHQW3UHSDUDWLRQRIUHVSRQVH-8O\2, 2018 (LR)
                                                  Case 9:15-bk-07727-FMD                     Doc 53        Filed 09/25/19            Page 7 of 16
                                                                                  FORM 1                                                                                                         Exhibit A
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                  Page: 5
                                                                               ASSET CASES

&RUUHVSRQGHQFHWR6:LVRW]NH\UHJDUGLQJSURSRVHGUHOHDVHRIOLHQ-XQH11, 2018 (LR)

)ROORZXSHPDLOWR5LFN.ROEULJHU'HF18, 2017 (LR)

(PDLOWR5LFN.ROEULJHU'HF7, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK6:LVRW]NH\(VTUHJDUGLQJDSSUDLVDORISURSHUW\'HF4, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK5LFN.ROEULJHU5HYLVH$JUHHPHQW-XO\24, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK5LFN.ROEULJHUUHJDUGLQJRIIHUWRSXUFKDVHHVWDWH VLQWHUHVWLQ5LFKODQG&RXQW\:,SURSHUW\
March 27, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK5LFN.ROEULJHUUHJDUGLQJSRWHQWLDOVDOHRI5LFKODQG&RXQW\:,SURSHUW\-DQ20, 2017 (LR)

Recd Order Approving Application of Trustee to Employ Counsel 1/6/2017; Filed Proof of Service 1/9/2017 - Anne Migliore

)LOHG$SSOLFDWLRQWR(PSOR\+)6+ VXEPLWWHGSURSRVHGRUGHU(PDLOWR6:LVRW]NH\(VTUHTXHVWLQJFRS\RIYHVWLQJGHHGV&RUUHVSRQGHQFHWRFRXQVHOIRU0U 0UV.UHXWHUUHJDUGLQJVDOHRI
5LFKODQG&RXQW\:,SURSHUW\-DQ6, 2017 (LR)

Order Granting Motion for Approval of Stipulation for Repurchase entered 04/21/16ILOHG3URRIRI6HUYLFH$SULO25, 2016 (RH)

6XEPLWWHGSURSRVHG2UGHU*UDQWLQJ0RWLRQIRU$SSURYDORI6WLSXODWLRQ$SULO19, 2016 (RH)

)LOHG:LWKGUDZDORI1RWLFHRI$EDQGRQPHQW&RUUHVSRQGHQFHWR-HVVLH/HRSDUGUHTXHVWLQJUHIHUUDOWR5HDOWRULQ5LFKODQG&RXQW\:,$SULO11, 2016 (LR)

Filed Motion Approve Stip for Repurchase of Non-Exempt Assets, in addition to, Notice of Abandonment of Property of the Estate. March 25, 2016 (JP)

Correspondence to Debtor's Counsel enclosing revised Stipulation for Repurchase of Non-Exempt Assets. Requested copy of 2015WD[UHWXUQ0DU17, 2106 (LR)

Correspondence to Debtor's Counsel enclosing proposed Stipulation for Repurchase of Non-Exempt Assets. March 9, 2016 (JP)

Mailed 2015 tax intercept letter to IRS. Dec. 31, 2015 (JP)

Rec'd offer for 1/6LQWHUHVWVLQYDFDQWODQG'HF30, 2015 (LR)

Order Granting in Part and Denying in Part Motion For Relief From Stay and Abandonment filed by Mark S. Kapsos and Cancelling Hearing Scheduled for October 29, 2015 entered 10/8/152FW13,
2015 (LR)

Filed Notice of Assets. Preliminary Hearing Order on Motion for Relief from Stay filed by Creditor, Mark S. Kapsos, entered 9/25/15+HDULQJVFKHGXOHGIRU10/29/2015 at 09:30$0DW)W0\HUV)/2FW
2, 2015 (LR)

)LOHG2EMHFWLRQWR0RWLRQIRU5HOLHIIURP6WD\0RWLRQWR&RPSHO$EDQGRQPHQW6HSW24, 2015 (LR)

Order Approving Application to Employ Read and Kelley Estate Services, LLC as Appraiser entered 09/10/15ILOHG3URRIRI6HUYLFH6HSWHPEHU11, 2015 (RH)

)LOHG$SSOLFDWLRQWR(PSOR\DQ$SSUDLVHUVXEPLWWHGSURSRVHG2UGHUDSSURYLQJVDPH6HSWHPEHU9, 2015 (RH)

E-mailed initial 341GRFUHTXHVWWRFRXQVHO-RGL3D\QH8/24/2015
  [Jodi Payne 2015-08-24 18:58:58]

Initial Projected Date of Final Report (TFR): August 31, 2017                                         Current Projected Date of Final Report (TFR): September 24, 2019 (Actual)
                                              Case 9:15-bk-07727-FMD             Doc 53           Filed 09/25/19     Page 8 of 16
                                                                       Form 2                                                                                                  Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 1

Case Number:           15-07727 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:             Raul Scott Fails                                                           Bank Name:              Union Bank
                       Jean M Fails                                                               Account:                ******8053 - Checking
Taxpayer ID#:          **-***0285                                                                 Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:         09/25/19                                                                   Separate Bond:          N/A

   1             2                        3                                       4                                                5                    6                  7

 Trans.     Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

03/16/16   Asset #22 United States Treasury               Surrender of 2015 Tax Refund                       1224-000                  171.00                                   171.00
03/25/16               Raul Scott Fails                   Repurchase Non-Exempt Assets per Order                                    2,842.75                                   3,013.75
                                                          (Doc. 31).
03/25/16   Asset #8    Raul Scott Fails                   Checking Account With                       25.00 1129-000                                                           3,013.75
                                                          Suncoast Fcu
03/25/16   Asset #21 Raul Scott Fails                     2004 Buick Rainier                         759.00 1129-000                                                           3,013.75
                                                          W/126,000 Miles (Kbb.Com
                                                          Fair Condition)
03/25/16   Asset #10 Raul Scott Fails                     Love Seats, 2 Chairs, Lamps,              1,335.00 1129-000                                                          3,013.75
                                                          Dining Room Table W Chairs,
                                                          4T
03/25/16   Asset #14 Raul Scott Fails                     2 Sets Of Golf Clubs And                   660.00 1129-000                                                           3,013.75
                                                          Bags And Misc. Fishing
                                                          Tackle
03/25/16   Asset #6    Raul Scott Fails                   Checking Account With                       37.50 1129-000                                                           3,013.75
                                                          Englewood Bank
03/25/16   Asset #7    Raul Scott Fails                   Checking Account With                       25.00 1129-000                                                           3,013.75
                                                          Pyramax Bank
03/25/16   Asset #9    Raul Scott Fails                   Savings Account With                         1.25 1129-000                                                           3,013.75
                                                          Suncoast Fcu
05/25/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,998.75
                                                          (B), 503(b)(1), and 507(a)(2)
06/27/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,983.75
                                                          (B), 503(b)(1), and 507(a)(2)
07/25/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,968.75
                                                          (B), 503(b)(1), and 507(a)(2)
08/25/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,953.75
                                                          (B), 503(b)(1), and 507(a)(2)
09/26/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,938.75
                                                          (B), 503(b)(1), and 507(a)(2)
                                             Case 9:15-bk-07727-FMD            Doc 53            Filed 09/25/19     Page 9 of 16
                                                                      Form 2                                                                                                  Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 2

Case Number:          15-07727 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                           Bank Name:              Union Bank
                      Jean M Fails                                                               Account:                ******8053 - Checking
Taxpayer ID#:         **-***0285                                                                 Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        09/25/19                                                                   Separate Bond:          N/A

   1             2                       3                                      4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

10/25/16              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,923.75
                                                         (B), 503(b)(1), and 507(a)(2)
11/25/16              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,908.75
                                                         (B), 503(b)(1), and 507(a)(2)
12/27/16              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,893.75
                                                         (B), 503(b)(1), and 507(a)(2)
01/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,878.75
                                                         (B), 503(b)(1), and 507(a)(2)
02/27/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,863.75
                                                         (B), 503(b)(1), and 507(a)(2)
03/27/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,848.75
                                                         (B), 503(b)(1), and 507(a)(2)
04/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,833.75
                                                         (B), 503(b)(1), and 507(a)(2)
05/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,818.75
                                                         (B), 503(b)(1), and 507(a)(2)
06/26/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,803.75
                                                         (B), 503(b)(1), and 507(a)(2)
07/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,788.75
                                                         (B), 503(b)(1), and 507(a)(2)
08/16/17              James R. Kreuter DBA Midwest       Deposit on purchase of Asset 3 - 142 Acres in      1180-000                  500.00                                  3,288.75
                      Properties Management              Richland County, WI
08/16/17              Karen Janiszewski                  Deposit on purchase of Asset 3 - 142 Acres in      1180-000                  500.00                                  3,788.75
                                                         Richland County, WI
08/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              3,773.75
                                                         (B), 503(b)(1), and 507(a)(2)
09/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              3,758.75
                                                         (B), 503(b)(1), and 507(a)(2)
10/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              3,743.75
                                                         (B), 503(b)(1), and 507(a)(2)
                                             Case 9:15-bk-07727-FMD             Doc 53        Filed 09/25/19        Page 10 of 16
                                                                      Form 2                                                                                                    Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                     Page: 3

Case Number:          15-07727 CED                                                                Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                            Bank Name:              Union Bank
                      Jean M Fails                                                                Account:                ******8053 - Checking
Taxpayer ID#:         **-***0285                                                                  Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        09/25/19                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                    6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $            Account Balance

11/27/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              3,728.75
                                                         (B), 503(b)(1), and 507(a)(2)
12/26/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              3,713.75
                                                         (B), 503(b)(1), and 507(a)(2)
01/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              3,698.75
                                                         (B), 503(b)(1), and 507(a)(2)
02/09/18     30001    Karen Janiszewski                  Refund Deposit for liquidation of Asset 3 (1/6      8500-002                                       500.00              3,198.75
                                                         Interest in 142 Acres)
02/09/18     30002    James R. Kreuter DBA Midwest       Refund Deposit for liquidation of Asset 3 (1/6      8500-002                                       500.00              2,698.75
                      Properties Management              Interest in 142 Acres)
02/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,683.75
                                                         (B), 503(b)(1), and 507(a)(2)
03/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,668.75
                                                         (B), 503(b)(1), and 507(a)(2)
04/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,653.75
                                                         (B), 503(b)(1), and 507(a)(2)
05/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,638.75
                                                         (B), 503(b)(1), and 507(a)(2)
06/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,623.75
                                                         (B), 503(b)(1), and 507(a)(2)
07/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,608.75
                                                         (B), 503(b)(1), and 507(a)(2)
08/27/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,593.75
                                                         (B), 503(b)(1), and 507(a)(2)
09/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,578.75
                                                         (B), 503(b)(1), and 507(a)(2)
10/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,563.75
                                                         (B), 503(b)(1), and 507(a)(2)
11/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,548.75
                                                         (B), 503(b)(1), and 507(a)(2)
                                             Case 9:15-bk-07727-FMD            Doc 53        Filed 09/25/19        Page 11 of 16
                                                                      Form 2                                                                                                  Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 4

Case Number:          15-07727 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                           Bank Name:              Union Bank
                      Jean M Fails                                                               Account:                ******8053 - Checking
Taxpayer ID#:         **-***0285                                                                 Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        09/25/19                                                                   Separate Bond:          N/A

   1             2                       3                                      4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

12/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,533.75
                                                         (B), 503(b)(1), and 507(a)(2)
01/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,518.75
                                                         (B), 503(b)(1), and 507(a)(2)
02/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,503.75
                                                         (B), 503(b)(1), and 507(a)(2)
03/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,488.75
                                                         (B), 503(b)(1), and 507(a)(2)
04/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,473.75
                                                         (B), 503(b)(1), and 507(a)(2)
05/10/19              Union Bank                         Account Closeout Transfer Adjustment               9999-000                                   2,473.75                   0.00

                                                                               ACCOUNT TOTALS                                      4,013.75            4,013.75                 $0.00
                                                                                  Less: Bank Transfers                                 0.00            2,473.75

                                                                               Subtotal                                            4,013.75            1,540.00
                                                                                  Less: Payment to Debtors                                                 0.00

                                                                               NET Receipts / Disbursements                       $4,013.75           $1,540.00
                                             Case 9:15-bk-07727-FMD             Doc 53        Filed 09/25/19        Page 12 of 16
                                                                      Form 2                                                                                                   Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 5

Case Number:          15-07727 CED                                                                Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                            Bank Name:              Signature Bank
                      Jean M Fails                                                                Account:                ******4664 - Checking
Taxpayer ID#:         **-***0285                                                                  Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        09/25/19                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                    6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $           Account Balance

05/10/19              Signature Bank                     Account Opening Deposit Adjustment                  9999-000               2,473.75                                   2,473.75
05/30/19   Asset #3   Karen Janiszewski                  Earnest money deposit applied to sale of Asset      1110-000               4,750.00                                   7,223.75
                                                         No. 3 per Order (Doc. 44).
05/30/19   Asset #3   James Kreuter                      Earnest money deposit applied to sale of Asset      1110-000               4,750.00                              11,973.75
                                                         No. 3 per Order (Doc. 44).
08/02/19   Asset #3   Wisconsin Title Closing Service,   Balance of proceeds of sale of Asset No. 3 per      1110-000              85,500.00                              97,473.75
                      Inc.                               Order (Doc. 44).

                                                                                ACCOUNT TOTALS                                     97,473.75                 0.00        $97,473.75
                                                                                   Less: Bank Transfers                             2,473.75                 0.00

                                                                                Subtotal                                           95,000.00                 0.00
                                                                                   Less: Payment to Debtors                                                  0.00

                                                                                NET Receipts / Disbursements                     $95,000.00                 $0.00


                                                                                                                                     Net            Net                   Account
                                                                                     TOTAL - ALL ACCOUNTS                          Receipts    Disbursements              Balances
                                                                                     Checking # ******4664                         95,000.00                 0.00         97,473.75
                                                                                     Checking # ******8053                          4,013.75            1,540.00                   0.00
                                                                                                                                 $99,013.75            $1,540.00         $97,473.75
                        Case
Printed: 09/25/19 10:01 AM      9:15-bk-07727-FMD           Doc 53       Filed 09/25/19         Page 13 of 16                    Page: 1

                                                        Exhibit C
                                                     Claims Register
                                         Case: 15-07727-CED               Raul Scott Fails

Total Proposed Payment: $97,473.75                                                                             Claims Bar Date: 01/04/16
  Claim    Claimant Name /                   Claim Type /        Claim Ref. /            Amount Filed /      Paid to Date /       Claim
 Number    Category, Priority                Date Filed          Notes                       Allowed             Proposed        Balance
           Luis E. Rivera II                 Admin Ch. 7                                        $215.91              $0.00       $215.91
           P.O. Box 1026                     07/28/15                                           $215.91            $215.91
           Fort Myers, FL 33902
           2200-00 Trustee Expenses, 200
           Luis E. Rivera II              Admin Ch. 7                                         $8,150.69              $0.00      $8,150.69
           P.O. Box 1026                  07/28/15                                            $8,150.69          $8,150.69
           Fort Myers, FL 33902
           2100-00 Trustee Compensation, 200
           Henderson, Franklin, Starnes &    Admin Ch. 7                                      $2,275.00              $0.00      $2,275.00
           Holt, P.A.
           P.O. Box 280                      09/23/19                                         $2,275.00          $2,275.00
           Fort Myers, FL 33902-0280
           3210-00 Attorney for Trustee Fees (Other Firm), 200
           Read and Kelley Estate Services, Admin Ch. 7                                         $200.00              $0.00       $200.00
           LLC
           P.O. Box 3111                    09/25/19                                            $200.00            $200.00
           North Fort Myers, FL 33918
           3711-00 Appraiser for Trustee Fees, 200
   1-1     Midland Credit Management Inc  Unsecured                                           $4,995.33              $0.00      $4,995.33
           As A
           For                            10/09/15                                            $4,995.33            $800.81
           Midland Funding Llc
           Warren, MI 48090
           7100-00 *HQHUDO8QVHFXUHG D  , 610
   2-1     Quantum3 Group Llc As Agent For Unsecured                                            $390.25              $0.00       $390.25
           Comenity Bank                   10/12/15                                             $390.25             $62.56
           Po Box 788
           Kirkland, WA 98083-0788
           7100-00 *HQHUDO8QVHFXUHG D  , 610
   3-1     Mohela / Dept Of Ed            Unsecured                                           $2,737.95              $0.00      $2,737.95
           633 Spirit Dr                  11/06/15                                            $2,737.95            $438.92
           Chesterfield, MO 63005                                (3-1) Account Number (last 4 digits):9811
           7100-00 *HQHUDO8QVHFXUHG D  , 610
   4-1     Mark Kapsos                    Unsecured                                        $527,999.17               $0.00    $527,999.17
           117 N. Meadowside Court        11/25/15                                         $527,999.17          $84,643.94
           Oconomowoc, WI 53066
           7100-00 *HQHUDO8QVHFXUHG D  , 610
   5-1     Ally Financial                 Unsecured                                           $1,425.10              $0.00      $1,425.10
           Po Box 130424                  12/15/15                                            $1,425.10            $228.46
           Roseville, MN 55113-0004
           7100-00 *HQHUDO8QVHFXUHG D  , 610
   6-1     Ally Financial                 Unsecured                                           $2,853.58              $0.00      $2,853.58
           Po Box 130424                  12/15/15                                            $2,853.58            $457.46
           Roseville, MN 55113-0004
           7100-00 *HQHUDO8QVHFXUHG D  , 610

                                                                           Case Total:      $551,242.98               $0.00   $551,242.98
                   Case 9:15-bk-07727-FMD               Doc 53     Filed 09/25/19        Page 14 of 16
                                        TRUSTEE¶S PROPOSED DISTRIBUTION
                                                                                                                    Exhibit D

                Case No.:           15-07727-CED
                Case Name:          Raul Scott Fails
                Trustee Name:       LUIS E. RIVERA II
                                                        Balance on hand:                                     $     97,473.75

                Claims of secured creditors will be paid as follows:
Claim                                                   Claim       Allowed Amount Interim Payments              Proposed
No.         Claimant                                   Asserted         of Claim         to Date                 Payment
                                                            NONE

                                                Total to be paid to secured creditors:                   $              0.00
                                                Remaining balance:                                       $         97,473.75

                Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments        Proposed
Reason/Applicant                                                    Total Requested            to Date           Payment
Trustee, Fees - Luis E. Rivera II                                            8,150.69                0.00           8,150.69
Trustee, Expenses - Luis E. Rivera II                                          215.91                0.00             215.91
Attorney for Trustee, Fees - Henderson, Franklin, Starnes &                  2,275.00                0.00           2,275.00
Holt, P.A.
Other, Fees - Read and Kelley Estate Services, LLC                             200.00                0.00             200.00

                            Total to be paid for chapter 7 administration expenses:                         $      10,841.60
                            Remaining balance:                                                              $      86,632.15


                Application for prior chapter fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments        Proposed
Reason/Applicant                                                    Total Requested            to Date           Payment
                                                            NONE

                         Total to be paid for prior chapter administration expenses:                        $           0.00
                         Remaining balance:                                                                 $      86,632.15


                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                               Allowed Amount Interim Payments              Proposed
No.         Claimant                                                    of Claim         to Date                 Payment
                                                            NONE

UST Form 101-7-TFR (05/1/2011)
                  Case 9:15-bk-07727-FMD              Doc 53      Filed 09/25/19         Page 15 of 16

                                                 Total to be paid for priority claims:                    $              0.00
                                                 Remaining balance:                                       $         86,632.15


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $540,401.38 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 16.0 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
1-1         Midland Credit Management Inc As A                               4,995.33                0.00              800.81
2-1         Quantum3 Group Llc As Agent For                                   390.25                 0.00               62.56
3-1         Mohela / Dept Of Ed                                              2,737.95                0.00              438.92
4-1         Mark Kapsos                                                    527,999.17                0.00           84,643.94
5-1         Ally Financial                                                   1,425.10                0.00              228.46
6-1         Ally Financial                                                   2,853.58                0.00              457.46

                               Total to be paid for timely general unsecured claims:                      $         86,632.15
                               Remaining balance:                                                         $              0.00


                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
                                                          NONE

                               Total to be paid for tardy general unsecured claims:                       $              0.00
                               Remaining balance:                                                         $              0.00




UST Form 101-7-TFR (05/1/2011)
                  Case 9:15-bk-07727-FMD             Doc 53     Filed 09/25/19         Page 16 of 16
                 Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
       pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
       LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
       plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments              Proposed
No.       Claimant                                                  of Claim             to Date            Payment
                                                        NONE

                                           Total to be paid for subordinated claims:                   $           0.00
                                           Remaining balance:                                          $           0.00




UST Form 101-7-TFR (05/1/2011)
